Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 21, 2019

                                     No. 04-18-00709-CR

                                      Kayro MORENO,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2015CRS001128D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                       ORDER
        Appellant's brief was originally due on March 21, 2019. This court notified appellant's
counsel of the deficiency on March 27, 2019, but no response was filed. By order dated April
16, 2019, this appeal was abated to the trial court for an abandonment hearing. The trial court
conducted the hearing, and a supplemental records were filed containing the trial court’s
findings. The appeal is REINSTATED on the docket of the court. Appellant’s brief must be
filed no later than thirty days from the date of this order.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court